Case 2:19-cv-00767-ECM-SMD Document 11-2 Filed 01/30/20 Page 1 of 9




           Exhibit B
  Case 2:19-cv-00767-ECM-SMD Document 11-2 Filed 01/30/20 Page 2 of 9




                                                               Redacted
            Redacted

                 Redacted                      Redacted
Redacted                          Redacted
Case 2:19-cv-00767-ECM-SMD Document 11-2 Filed 01/30/20 Page 3 of 9
Case 2:19-cv-00767-ECM-SMD Document 11-2 Filed 01/30/20 Page 4 of 9
Case 2:19-cv-00767-ECM-SMD Document 11-2 Filed 01/30/20 Page 5 of 9
Case 2:19-cv-00767-ECM-SMD Document 11-2 Filed 01/30/20 Page 6 of 9
Case 2:19-cv-00767-ECM-SMD Document 11-2 Filed 01/30/20 Page 7 of 9
Case 2:19-cv-00767-ECM-SMD Document 11-2 Filed 01/30/20 Page 8 of 9
Case 2:19-cv-00767-ECM-SMD Document 11-2 Filed 01/30/20 Page 9 of 9
